DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to species non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a device, comprising: 
wherein a frequency of the second ramp is approximately equal to a frequency of the third ramp, and the frequency of the third ramp is approximately double a frequency of the first ramp;
in combination with all the other claimed limitations.
Claims 2-7 are allowed for depending from Claim 1.

Regarding Claim 8, the prior art does not disclose, teach or suggest a device, comprising: 

wherein the second ramp generator includes a second delay locked loop and a second voltage controlled oscillator (VCO); and
a bias voltage common mode generator coupled to the first and second VCOs, the bias voltage common mode generator having a bias voltage common mode generator output and configured to provide the first and second common mode levels at the bias voltage common mode generator output; and 
a reference voltage generator coupled to the first and second VCOs, the reference voltage generator having reference voltage generator outputs configured to provide the first and second high voltage reference signals and the first and second low voltage reference signals;
in combination with all the other claimed limitations.
Claims 9-14 are allowed for depending from Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pererira et al. (US 9,595,974 B1) teaches a “reconfigurable wideband sub-ranging analog-to-digital converter” (title).  Pererira et al. further teaches in Figure 2 a clock generation scheme comprising: three RC ramp generators, but does not explicitly teach each is a sawtooth voltage waveform having a common mode voltage; and
wherein a frequency of the second ramp is approximately equal to a frequency of the third ramp, and the frequency of the third ramp is approximately double a frequency of the first ramp.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIANA J. CHENG/Primary Examiner, Art Unit 2849